Title: From Thomas Jefferson to Joseph Carrington Cabell, 25 December 1820
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Dec. 25. 20.
Your letter of the 20th was the first intimation that I had omitted to inclose, with the documents of our Report, the first half year’s account of the Bursar, which had been duly rendered in April and filed away. I now correct that error by inclosing it to the Governor with a letter of explanation, to be communicated to the legislature. You may have observed an apparent difference of 38,364. D between the  Proctor’s estimate of what is wanting to compleat the buildings, and our estimate embodied in the Report. with the Report and letter inclosing it, I wrote an additional one to the Governor, shewing that this difference was merely apparent. as the evidence of this on the face of the two estimates, if closely observed, rendered it’s communication to the legislature not absolutely necessary, I observe it has not been sent to them with the other papers. I inclose you however a copy of it, in the handwriting of one of my grandaughters, for my dislocated wrist is failing so fast that I apprehend the loss of the power of writing altogether. this explanation may be necessary in both houses, but may be given verbally as well as by the formal letter. I lately saw in a newspaper an estimate in square miles of the area of each of the states, of which the following is an extract. ‘Virginia 70,000. sq. mi. Massachusets 7,250. Connecticut 4,764. Delaware 2,120. Rhode island 1,580. by this it appears that there are but 3. states smaller than Massachusets; that she is the 21st only in the scale of size, and but 1/10 of that of Virginia. yet it is unquestionable that she has more influence in our confederacy than any other state in it. whence this ascendancy? from her attention to education unquestionably. there can be no stronger proof that knolege is power, and that ignorance is weakness. quousque tandem will our legislators be dead to this truth?  ever & affectionately yours.Th: Jefferson